Citation Nr: 0434365	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-13 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to May 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The January 2002 rating decision granted service connection 
for a right knee condition secondary to a left knee injury 
and assigned a noncompensable evaluation effective October 3, 
2000.  The appeal was before the Board in July 2003.  At that 
time, the Board issued a remand for further development.  

In July 2004, the Huntington, West Virginia, RO, as part of 
its efforts in assisting other RO's with the expiditing of 
appeals, increased the veteran's disability rating to 10 
percent, effective October 3, 2000.  Since the veteran is 
presumed to be seeking the highest possible rating available 
under the rating schedule for bronchial asthma, the appeal as 
to the evaluation of that disability continues.  AB v. Brown, 
6 Vet. App. 35 (1993).  

In an October 2003 letter to the RO, the veteran raised the 
issues of entitlement to service connection for disabilities 
of his wrists, elbows, and neck, as well as what appears to 
be a request to reopen claims for service connection for a 
back disability and a total rating for compensation based on 
individual unemployability.  Those issues are referred to the 
RO for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board initially remanded this case in July 2003, in part, 
for an orthopedic examination of the veteran's right knee.  
The remand instructions stated that the examination report 
should reflect that a review of the claims folder was made.  
The veteran was afforded VA examinations in November 2003 and 
April 2004.  In neither of the exams did the examiner 
document a review of the claims folder.

The veteran, through his representative, asserts that the 
November 2003 and April 2004 examinations were inadequate for 
rating purposes because the directives from the July 2003 
remand were not properly followed.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The veteran's claims folder should be 
referred to the examiner who conducted 
the November 2003 and April 2004 
examinations.  The examiner should 
acknowledge review of the claims folder 
in an addendum to the April 2004 
examination report.  The examiner should 
give an opinion as to whether the review 
alters any findings or opinions reported 
on the November 2003 and April 2004 
examinations.

If the examiner who conducted the 
November 2003 and April 2004 examinations 
is unavailable, another qualified medical 
professional may furnish the necessary 
review and opinion.  

2.  The AMC or RO should then 
readjudicate the claim, and if it remains 
denied, issue a supplemental statement of 
the case.  If otherwise in order, the 
claims folder should then be returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

